Case 1:21-cv-00175-JAO-KJM Document 10-2 Filed 06/17/21 Page 1 of 2          PageID #:
                                    266



                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAIʻI

 GARY VICTOR DUBIN et al.,                      CV 21-00175 JAO-KJM

              Plaintiffs,
                                                DECLARATION OF
       vs.                                      ROBYN B. CHUN;
                                                EXHIBITS “A” – “E”
 THE SUPREME COURT OF THE
 STATE OF HAWAII, et al.

              Defendants.


                       DECLARATION OF ROBYN B. CHUN

              I, Robyn B. Chun, pursuant to Rule 7.6. Local Rules of Practice for

 the United States District court for the District of Hawaii hereby declare under

 penalty of perjury that:

       1.     I am a Deputy with the Department of the Attorney General for the

 State of Hawaii.

       2.     I make this declaration based on my personal knowledge and am

 competent to testify as to the matters set forth herein.

       3.     Attached as Exhibit “A” hereto is a true and correct copy of the

 Petition for Writ of Certiorari that Mr. Dubin filed in the United States Supreme

 Court and served on the Department of the Attorney General on March 1, 2021.
Case 1:21-cv-00175-JAO-KJM Document 10-2 Filed 06/17/21 Page 2 of 2           PageID #:
                                    267



       4.     Attached as Exhibit “B” hereto is a true and correct certified copy of

 the Order of Disbarment issued in SCAD XX-XXXXXXX by the Hawaii Supreme

 Court on September 9, 2020.

       5.     Attached as Exhibit “C” hereto is a true and correct certified copy of

 an Order denying a Motion for Reconsideration that was issued in SCAD 19-

 0000561 by the Hawaii Supreme Court on September 28, 2020.

       6.     Attached as Exhibit “D” hereto is a true and correct certified copy of

 an Order a Motion for Reconsideration that was issued SCAD XX-XXXXXXX by the

 Hawaii Supreme Court on November 10, 2020.

       7.     Attached as Exhibit “E” hereto is a true and correct certified copy of a

 letter to the Hawaii Supreme Court from Scott S. Harris of the Office of the Clerk

 for the United States Supreme Court dated April 5, 2021 advising the Hawaii

 Supreme Court that Mr. Dubin’s petition for writ of certiorari is denied.

       8.     Defendants ask that the Court take judicial notice of Exhibits “A”

 through “E” pursuant to Rule 201(b), Fed. R. Evid.

              DATED: Honolulu, Hawaiʻi, June 17, 2021.


                                        /s/ Robyn B. Chun
                                        ROBYN B. CHUN




                                          -2-
